Citation Nr: 0515270	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) beginning on August 
11, 1997, exclusive of February 28, 2002, through March 31, 
2002, when a temporary total disability evaluation was 
assigned, and to an evaluation in excess of 30 percent 
thereafter for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a January 2003 decision of the Board, the veteran's 
service-connected PTSD was assigned a 30 percent initial 
disability evaluation for the period from August 11, 1997, to 
March 31, 2002, exclusive of temporary total disability, and 
an evaluation in excess of 30 percent for PTSD from April 1, 
2002, was denied.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2003 Order, the Court 
vacated the January 2003 decision of the Board and remanded 
the matter to the Board for development consistent with the 
Joint Motion for Remand.  In July 2004, the Board remanded 
the case to the RO.

In the July 2004 remand, the Board noted that the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
had been raised on behalf of the veteran.  Thus, inasmuch as 
this issue had not been developed or certified for appellate 
review, it was referred to the RO for appropriate action.  
Accordingly, by a March 2005 rating decision, entitlement to 
TDIU was denied by the RO.  Thereafter, in May 2005, VA 
received a letter from the veteran's attorney which stated 
that the veteran intended to appeal the March 2005 rating 
decision which denied the veteran's TDIU claim.  Thus, 
inasmuch as the issue of entitlement to an increased rating 
for PTSD was inextricably intertwined with the claim for 
TDIU, the veteran's attorney requested that, unless the Board 
could issue a favorable decision, the PTSD claim should be 
remanded to the RO.  

Upon consideration of the foregoing, the issue of entitlement 
to an initial evaluation in excess of 30 percent prior to 
February 16, 2005, for PTSD, to include entitlement to TDIU, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Effective from February 16, 2005, the veteran's PTSD symptoms 
more closely approximate those which result in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for assignment of a 100 percent evaluation for 
PTSD, from February 16, 2005, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.129, 
4.132, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims of entitlement to an increased rating for 
PTSD.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 
2002).  The law provides that VA has duties to notify and to 
assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefit sought on appeal, effective from February 16, 
2005, development as to this matter to comply with the VCAA 
would serve no useful purpose, but would needlessly delay 
appellate review and final disposition of the issues on 
appeal.

Analysis

The veteran's service connected PTSD has been assigned an 
initial schedular rating of 30 percent disabling beginning on 
August 11, 1997, the date of the veteran's initial claim for 
service connection.  A temporary total disability evaluation 
for convalescence under 38 C.F.R. § 4.29 was assigned from 
February 28, 2002, through March 31, 2002.  Thereafter, 
effective from April 1, 2002, the 30 percent schedular rating 
for PTSD was restored.  

The veteran asserts that the severity of his service-
connected PTSD warrants an evaluation in excess of the 30 
percent initial schedular disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal of the assigned 
rating for the veteran's PTSD arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, 
a GAF score between 31 and 40 is reflective of some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work); a 
GAF between 41 and 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment social, 
occupational, or school functioning (no friends, unable to 
keep a job); a GAF between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); a GAF between 61 
and 70 is indicative of mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

In accordance with Diagnostic Code 9411, a total disability 
rating is warranted if the evidence indicates that the 
symptoms of PTSD result in total occupational and social 
impairment.  VA treatment records show that the veteran has 
received ongoing treatment for PTSD, including psychotherapy, 
medication, and group therapy.  These records also show that, 
on February 16, 2005, the veteran's VA treating psychiatrist, 
determined that, based on a review of his medical records and 
the treatment which he receives, the veteran's condition 
interferes with his ability to maintain gainful employment 
and renders him unemployable for the foreseeable future.  

In this regard it is noted that the objective medical 
evidence of record shows that the veteran has received 
ongoing treatment for PTSD, including psychotherapy, 
medication, and group therapy.  These records reflect that 
the veteran had been employed at the St. Louis VA Medical 
Center since 1987.  However, a November 2004 VA outpatient 
treatment report notes that the veteran had retired due to 
disability as a result of multiple medical issues and he had 
been awarded Social Security Disability.  Records from the 
Social Security Administration reflect that the veteran was 
awarded disability benefits based on a primary diagnosis of 
osteoarthrosis and allied disorders and a secondary diagnosis 
of chronic ischemic heart disease with or without angina.  
Significantly, the medical evidence of record does not 
reflect that the veteran was rendered unemployable as a 
result of his PTSD prior to the February 16, 2005, statement 
from his treating VA psychiatrist.  

With respect to entitlement to an evaluation in excess of 30 
percent for PTSD prior to February 16, 2005, it is noted 
that, in May 2005, VA received a letter from the veteran's 
attorney which stated that the veteran intended to appeal the 
March 2005 rating decision which denied the veteran's TDIU 
claim.  Thus, it is argued on the veteran's behalf that, 
unless the Board could issue a favorable decision, the PTSD 
claim should be remanded to the RO.  Accordingly, inasmuch as 
a total schedular rating for PTSD prior to February 16, 2005, 
is not warranted, this portion of the appeal will the 
addressed in the remand section of this decision.  In this 
regard, it is noted that the Board has also considered 
whether the veteran is entitled to "staged" ratings for the 
service-connected disability at issue, as dictated in 
Fenderson, supra; however, in light of the veteran's TDIU 
claim and the May 2005 letter from his attorney, a 
determination as to "staged" ratings prior to February 16, 
2005, is deferred.  


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 100 percent disability evaluation for 
PTSD is granted effective from February 16, 2005.


REMAND

With respect to the issue of entitlement to TDIU, a review of 
the record reflects that this claim was denied in a March 
2005 rating decision.  In May 2005, VA received a written 
notice of disagreement as to the denial of this claim on 
behalf of the veteran from his attorney.  A statement of the 
case has not been issued with respect to this claim.  While 
in the past the Board would refer such matters to the RO for 
appropriate action, the Court has indicated that the proper 
procedure is to remand the case to the RO for the issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (The notice of disagreement initiated review 
by the Board of the RO's denial of the claim and bestowed 
jurisdiction on the Court; the Board should have remanded the 
issue to the RO for the issuance of a statement of the case).

The Board notes here that the veteran's claim of entitlement 
to an initial evaluation in excess of 30 percent prior to 
February 16, 2005, for PTSD is inextricably intertwined with 
the TDIU claim.  Therefore, adjudication of the claim for an 
increased initial rating for PTSD is deferred pending the 
actions requested in this remand.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal as to the issue of 
entitlement to TDIU (if he so desires) by 
filing a timely substantive appeal.

2.  After completion of the above and any 
additional actions deemed necessary by 
the RO, the RO should return the case to 
the Board for appellate review of all 
issues properly in appellate status.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


